IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION
UNITED STATES OF AMERICA,
CR O3-77-BLG-SPW

Plaintiff, CR 03-78-BLG-SPW

vs.
ORDER

LARRY LOUIS ALVA,

Defendant.

 

 

Upon the Defendant’s Motion for Early Termination of Supervised Release
(Doc. 6l2) pursuant to Title 18 U.S.C. § 3583(e)(l), and good cause being shoWn,

IT lS HEREBY ORDERED that the Defendant’s motion is GRANTED.
Larry Louis Alva’s term of supervised release is terminated as of the date of this
Order.

The Clerk shall notify counsel and the U.S. Probation Office of the making

of this Order.

DATED this 226/z day of February, 2019.

'SUSAN P. WATTERS
United States District Judge

